Exhibit (10.2)

COOPER TIRE & RUBBER COMPANY

20xx Nonqualified Stock Option Award Agreement

WHEREAS, «Name» (the “Optionee”) is an employee of Cooper Tire & Rubber Company
or a Subsidiary (the “Company”);

WHEREAS, the Compensation Committee of the Board of Cooper Tire & Rubber Company
(the “Committee”) approved the terms and authorized on             , 20xx, the
grant of an Award of Options pursuant to Section 8 of the Cooper Tire & Rubber
Company 2010 Incentive Compensation Plan (the “Plan”); and

WHEREAS, the Option is intended as a Nonqualified Stock Option and shall not be
treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code.

NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the parties agree as
follows:

1. Grant of Option. Subject to the terms and conditions of this Award Agreement
and the provisions of the Plan, and including the vesting provisions set forth
in Section 2, the Company hereby grants to the Optionee an Option to purchase
«Stock_Options» shares of the Cooper Tire & Rubber Company’s Common Shares at an
exercise price of $xx.xx per share, which is the Fair Market Value of a Common
Share as of the Date of Grant.

2. Right to Exercise.

(a) Except as otherwise provided herein, the Option will become exercisable to
the extent of one-third of the total number of Common Shares underlying the
Option on each of the first three (3) anniversaries of the Date of Grant if the
Optionee remains continuously employed by the Company until each such time. To
the extent the Option is exercisable; it may be exercised in whole or in part.

(b) In addition to becoming exercisable as provided in Section 2(a) above, in
the event of a Change in Control during the employment of the Optionee and prior
to the termination of the Option, the Option shall become exercisable as
follows:

(i) If the Optionee is a participant in the Cooper Tire & Rubber Company’s
Change in Control Severance Pay Plan (the “Severance Plan”), the Option shall
become exercisable as provided in the Severance Plan.

(ii) If the Optionee is not a participant in the Severance Plan, with respect to
an Optionee whose employment is terminated during the Severance Period by the
Company and such termination is without Cause, if upon a Change in Control, the
successor to Cooper Tire & Rubber Company assumes (expressly or impliedly by
operation of law) the Company’s obligations under this Award Agreement or Plan
or issues to the Optionee a substitute stock option award of equivalent value on
no less favorable terms for vesting or payment as provided under this Option,
the Option granted to the Optionee by the Company which has not otherwise vested
shall vest immediately upon the Optionee’s termination of employment during the
Severance Period, and the vested Option shall remain exercisable for a period of
ninety (90) days following the Optionee’s termination (or such longer period as
set forth in this Award Agreement or Plan) but not later than the expiration of
the stated option term. If the Optionee’s employment is terminated during the
Severance Period for Cause, the Option shall terminate pursuant to Section 4(a).

 

1



--------------------------------------------------------------------------------

(iii) If the Optionee is not a participant in the Severance Plan, regardless of
whether or not the Optionee’s employment is terminated during the Severance
Period, if upon a Change in Control, the successor to Cooper Tire & Rubber
Company has not assumed (expressly or impliedly by operation of law) the
Company’s obligations under this Award Agreement or Plan or issued to the
Optionee a substitute stock option award of equivalent value on no less
favorable terms for vesting or payment as provided under this Option so
replaced, the Option granted to the Optionee by the Company which has not
otherwise vested shall vest immediately upon the consummation of the Change in
Control, and such vested Option, to the extent that the Common Shares underlying
the Option remain outstanding, shall remain exercisable for a period of ninety
(90) days following the Optionee’s termination (or such longer period as may be
set forth in this Award Agreement or Plan), but not later than the expiration of
the stated option term. In the event the Common Shares underlying the Option do
not remain outstanding, on the date such Common Shares cease to be outstanding,
the Company shall pay to the Optionee with respect to the Option a lump-sum cash
payment equal to the excess of the per-share consideration received by holders
of the Common Shares upon the Change in Control over the exercise price of the
Option.

3. Exercise and Payment.

(a) The Option may be exercised in whole or in part, subject to the vesting
requirements and limitations on exercise set forth in Section 2 above. Exercise
shall be accomplished by delivery to the Company of timely written notice of
election to exercise, delivered to the principal office of the Company and
addressed to the attention of the Secretary of Cooper Tire & Rubber Company or
his designate, accompanied by payment of the exercise price for the Common
Shares with respect to which the Option is exercised, or to the extent permitted
by law, by the presentation of such documentation from a stock broker acting on
behalf of the Optionee as is satisfactory to the Company and is in accordance
with its procedural requirements to permit a “cashless” exercise of the Option.

(b) The exercise price shall be payable (i) in cash or by check or by wire
transfer of immediately available funds, as acceptable to the Company, (ii) by
actual or constructive transfer to the Company of nonforfeitable, unrestricted
Common Shares; or (iii) by a combination of such methods of payment. The
requirement of payment in cash shall be deemed satisfied if the Optionee shall
have made arrangements satisfactory to the Company in accordance with its
procedural requirements to permit a cashless exercise as provided in
Section 3(a) above.

4. Termination. Notwithstanding Section 2 above, the Option shall terminate on
the earliest of the following dates:

(a) Termination for Cause: The date on which the Optionee ceases to be an
employee of the Company;

(b) Voluntary Termination: Thirty (30) days after the Optionee ceases to be an
employee of the Company, in which case, the Option shall be exercisable only to
the extent the Option was exercisable on the date of termination of employment;

(c) Involuntary Termination: Ninety (90) days after the Optionee ceases to be an
employee of the Company, other than for Cause, in which case, the Option shall
be exercisable only to the extent the Option was exercisable on the date of
termination of employment;

(d) Death: One (1) year after the Optionee’s death while an employee of the
Company, in which case, the Option becomes immediately exercisable in full by
the designated beneficiary of the Optionee, or if there is no designated
beneficiary or such beneficiary does not survive the Optionee, by the estate of
the Optionee. The Optionee shall designate a beneficiary for the purposes of
exercising the Option at any time by furnishing the Company with a beneficiary
designation form. The Optionee may change or revoke a designated beneficiary at
any time by furnishing a revised beneficiary designation form to the Company;

 

2



--------------------------------------------------------------------------------

(e) Disability: One (1) year after the Optionee’s employment terminates by
reason of Disability while an employee of the Company, in which case, the Option
becomes immediately exercisable in full;

(f) Retirement: Five (5) years after Optionee’s employment terminates by reason
of Retirement, in which case, the unvested Options continue to vest and the
vested and unvested options shall remain exercisable pursuant to Section 2(a)
during such five (5) year period; and

(g) Ten (10) years from the Date of Grant which is the close of business on
February 20, 2023.

5. Option Nontransferable. The Option is not transferable by the Optionee except
by will or the laws of descent and distribution. During the lifetime of the
Optionee, the Option may be exercised only by the Optionee.

6. Compliance with Laws and Regulations. The Option and the obligation of the
Company to sell and deliver Common Shares shall be subject to all applicable
governmental laws, rules and regulations. Cooper Tire & Rubber Company shall not
be required to issue or deliver any certificates for Common Shares prior to
(a) the listing of such Common Shares on any stock exchange on which the Common
Shares may then be listed and (b) the completion of any registration or
qualification of such Common Shares under any governmental law, or any rule or
regulation of any government body or stock exchange which the Company shall
determine to be necessary or desirable.

7. No Dividend Equivalents. The Optionee shall not be entitled to dividend
equivalents.

8. Taxes and Withholding. Upon exercise of an Option, the Company will notify
the Optionee of the amount of tax (if any) which must be withheld by the Company
under all applicable U.S. or foreign federal, state and local tax laws. If the
Optionee is subject to any U.S. or foreign federal, state or local tax
withholding requirements at the time of the exercise, the Optionee agrees to
make arrangements with the Company to (a) remit the required amount to the
Company, (b) authorize the Company to withhold a portion of the Common Shares
otherwise issuable upon the exercise with a value equal to such tax, however, in
no event shall the Company accept Common Shares for payment of taxes in excess
of the minimum amount of taxes required to be withheld, (c) authorize the
deduction of such amounts from the Optionee’s other payments from the Company,
or (d) otherwise satisfy the applicable tax withholding requirement in a manner
satisfactory to the Company.

9. No Right to Continuation of Employment. Neither this Award Agreement nor any
action taken hereunder shall be construed as giving the Optionee any right to
continued employment with the Company and neither this Award Agreement nor any
action taken hereunder shall be construed as entitling the Company to the
services of the Optionee for any period of time. For purposes of this Award
Agreement, the continuous employment of the Optionee with the Company shall not
be deemed interrupted, and the Optionee shall not be deemed to have ceased to be
employed by the Company, by reason of (a) the transfer of his employment among
the Company or (b) a leave of absence approved by the Committee in its sole
discretion. The Option is a voluntary, discretionary Award being made on a
one-time basis and it does not constitute a commitment to make any future
Awards. This Option and any payments made hereunder will not be considered
salary or other compensation for purposes of any severance pay or similar
allowance, except as otherwise required by law.

10. Data Privacy. Information about the Optionee and the Optionee’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and by third-party administrators whether such
persons are located within the Optionee’s country or elsewhere, including the
United States of America. The Optionee consents to the processing of information
relating to the Optionee and the Optionee’s participation in the Plan in any one
or more of the ways referred to above.

 

3



--------------------------------------------------------------------------------

11. No Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Common Shares subject to the Option prior to the date of
issuance to the Optionee of a certificate or certificates for such Common
Shares.

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Award Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee hereunder without the Optionee’s consent.

13. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14. Binding Effect. Optionee acknowledges the receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. The terms of the
Plan as it presently exists, and as it may be amended, are deemed incorporated
herein by reference, and any conflict between the terms of the Award Agreement
and the provisions of the Plan shall be resolved by the Committee, whose
determination shall be final and binding on all parties. In general, and except
as otherwise determined by the Committee, the provisions of the Plan shall be
deemed to supersede the provisions of this Award Agreement to the extent of any
conflict between the Plan and this Award Agreement. In addition, notwithstanding
the terms set forth herein, the Committee shall have the right to grant Options
upon such terms as it deems appropriate, so long as such provisions are within
the terms of the Plan.

15. Notices. Any notice pursuant to this Award Agreement to the Company shall be
addressed to it at its office at 701 Lima Avenue, Findlay, Ohio 45840,
Attention: Secretary of Cooper Tire & Rubber Company. Any notice pursuant to the
Award Agreement to Optionee shall be addressed to the Optionee at the address as
set forth below. Either party shall have the right to designate at any time
hereafter in writing a different address.

16. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
state. Any claims or legal actions by one party against the other arising out of
the relationship between the parties contemplated herein (whether or not arising
under this Award Agreement) shall be governed by the laws of the State of Ohio.

17. Option Subject to the Company’s Clawback Policy. Notwithstanding anything in
this Award Agreement to the contrary, the Option shall be subject to the
Company’s clawback policy, as it may be in effect from time to time, including,
without limitation, the provisions of such clawback policy required by
Section 10D of the Exchange Act and any applicable rules or regulations issued
by the U.S. Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded.

18. Defined Terms.

(a) For the purposes of this Award Agreement:

“Affiliated Employer” means any corporation, partnership, limited liability
company, joint venture, unincorporated association or other entity in which
Cooper Tire & Rubber Company has a direct or indirect ownership or other equity
interest.

“Cause” means that prior to any termination of employment, the Optionee shall
have committed:

(i) any act or omission constituting a material breach by the Optionee of any of
his significant obligations to or agreements with the Company or the continued
failure or refusal of the Optionee to adequately perform the duties reasonably
required by the Company which, in each case, is

 

4



--------------------------------------------------------------------------------

materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company, after notification by the Board
of such breach, failure or refusal and failure of the Optionee to correct such
breach, failure or refusal within thirty (30) days of such notification (other
than by reason of the incapacity of the Optionee due to physical or mental
illness); or

(ii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to the Company, and failure of the Optionee to correct such act or
omission within thirty (30) days after notification by the Board of any such act
or omission (other than by reason of the incapacity of the Optionee due to
physical or mental illness); or

(iii) the Optionee is found guilty of, or pleads guilty or nolo contendere to, a
felony or any criminal act involving fraud, embezzlement, or theft.

For purposes of this Award Agreement, no act, or failure to act, on the
Optionee’s part shall be deemed “willful” if done, or omitted to be done, by the
Optionee in good faith and with a reasonable belief that the Optionee’s action
or omission was in the best interest of the Company. Any notification to be
given by the Board in accordance with Section 18(a)(i) or 18(a)(ii) shall be in
writing and shall specifically identify the breach, failure, refusal, act,
omission or injury to which the notification relates and, in the case of
Section 18(a)(i) or Section 18(a)(ii) shall describe the injury to the Company,
and such notification must be given within twelve (12) months of the Board
becoming aware of the breach, failure, refusal, act, omission or injury
identified in the notification. Failure to notify the Optionee within any such
twelve (12) month period shall be deemed to be a waiver by the Board of any such
breach, failure, refusal, act or omission by the Optionee and any such breach,
failure, refusal, act or omission by the Optionee shall not then be determined
to be a breach of this Award Agreement. For the avoidance of doubt and for the
purpose of determining Cause, the exercise of business judgment by the Optionee
shall not be determined to be Cause, even if such business judgment materially
injures the financial condition or business reputation of, or is otherwise
materially injurious to, the Company, unless such business judgment by the
Optionee was not made in good faith, or constitutes willful or wanton
misconduct, or was an intentional violation of state or federal law.

“Change in Control” means the occurrence of any of the following events:

(iv) Cooper Tire & Rubber Company merges into itself, or is merged or
consolidated with, another entity and as a result of such merger or
consolidation less than 51% of the voting power of the then-outstanding voting
securities of the surviving or resulting entity immediately after such
transaction are directly or indirectly beneficially owned in the aggregate by
the former stockholders of Cooper Tire & Rubber Company immediately prior to
such transaction;

(v) all or substantially all the assets accounted for on the consolidated
balance sheet of Cooper Tire & Rubber Company are sold or transferred to one or
more entities or persons, and as a result of such sale or transfer less than 51%
of the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the stockholders of Cooper Tire & Rubber
Company immediately prior to such transaction or series of transactions;

(vi) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in effect
on the effective date of the Severance Plan) of the Securities Exchange Act of
1934, (the “Exchange Act”) (a “Person”) becomes the beneficial owner (as defined
in Rule 13d-3 of the Securities and Exchange Commission pursuant to the Exchange
Act) (a “Beneficial Owner”) of 35% or more of the voting power of the
then-outstanding voting securities of Cooper Tire & Rubber Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Affiliated Employer; (x) any employee benefit plan of Cooper Tire &
Rubber Company or any Affiliated Employer; or (y) any person or group of which
employees of Cooper Tire & Rubber Company or of any Affiliated Employer control
a greater than 25% interest unless the Board determines that such person or
group is making a “hostile acquisition;” or (z) any person or group that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Optionee; or

 

5



--------------------------------------------------------------------------------

(vii) a majority of the members of the Board are not Continuing Directors, where
a “Continuing Director” is any member of the Board who (x) was a member of the
Board on the effective date of the Severance Plan or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, provided that any director appointed or elected to the
Board to avoid or settle a threatened or actual proxy contest (including but not
limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.

“Disability” means the Optionee becomes disabled and qualifies, or would have
qualified, to receive disability benefits pursuant to the Company’s long-term
disability plan in effect, provided the Optionee is eligible to participate in
such long-term disability plan (regardless of whether or not the Optionee has
elected to participate in such long-term disability plan).

“Retirement” means termination of employment with the Company after the sum of
the Optionee’s age and years of continuous employment with the Company equal at
least 75 years.

“Severance Period” means the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the earlier of (i) the
second anniversary of the occurrence of the Change in Control; (ii) the
Optionee’s death; or (iii) the date the Optionee’s employment is terminated due
to Disability.

(b) Capitalized terms that are used but not defined herein are as defined in the
Plan.

The undersigned Optionee hereby acknowledges receipt of this Award Agreement and
accepts the Option granted thereunder, subject to the terms and conditions of
the Plan and the terms and conditions hereinabove set forth.

 

«Name»

     

Signature

     

Social Security No./Tax Identification No.

 

Home Address

     

City

  State   Zip

The undersigned officer executes this Award Agreement on behalf of Cooper Tire &
Rubber Company.

 

COOPER TIRE & RUBBER COMPANY

By:

   

 

6